UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 24, 2015 COLUMBIA SPORTSWEAR COMPANY (Exact name of registrant as specified in its charter) Oregon 000-23939 93-0498284 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. EmployerIdentification No.) 14375 Northwest Science Park Drive Portland, Oregon 97229 (Address of principal executive offices) (Zip code) (503) 985-4000 (Registrant’s telephone number, including area code) No Change (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.03AMENDMENTS TO ARTICLES OF INCORPORATION OR BYLAWS; CHANGE IN FISCAL YEAR On July 24, 2015, the Board of Directors of Columbia Sportswear Company (the “Company”) approved an amendment to the Company’s 2000 Restated Bylaws, as amended (“Restated Bylaws”), to clarify the roles of Chief Executive Officer and President as set forth in Exhibit 3.2. In many respects, the Restated Bylaws previously treated the President as the Chief Executive Officer (the “CEO”). With the creation of the President role at the Company that is separate from the role of the CEO, the Board of Directors amended the Restated Bylaws to clarify the language throughout the Restated Bylaws and vest ultimate governance authority in the CEO, except as otherwise determined by the Board of Directors.
